DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 11/24/2021. 
Claims 1 and 3-20 are currently pending and are under consideration. 
Response to Arguments
Applicant’s arguments, see page 6, filed 11/24/2021, with respect to the objection of claims 5 and 9 have been fully considered and are persuasive.  The objection of claims 5 and 9 has been withdrawn. 
Applicant’s arguments, see page 6, filed 11/24/2021, with respect to the rejection of claims 3-5, 7, and 8 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 3-5, 7, and 8 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 10-13, filed 11/24/2021, with respect to the rejection of claims 1, 3, 6-14, and 16-18 under 35 U.S.C. 102(a)(1) and claims 15 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claims 1 and 20 have been amended to include limitations from claim 2. Claim 2 has been cancelled. Applicant argues that Friedman or any combination of Friedman and Yang or Friedman and An fails to disclose “wherein determining a serum potassium value using the average T-wave for the cardiac electrogram data and a predetermined model relating T-wave morphology with serum potassium values comprises: calculating an average T-wave change of the patient by comparing the average T-wave for the cardiac electrogram data against a previously determined baseline average T-wave for the patient; and determining a serum potassium value using the average T-wave change for the cardiac electrogram data and a predetermined model relating T-
Applicant's arguments filed 11/24/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Rejection of claims 1-20 under 35 U.S.C. 101
Independent claims 1 and 20 have been amended to be include limitations from claim 2. Claim 2 has been cancelled. Applicant argues that the amended method of claim 1, which is now directed towards an implantable medical device configured to perform the method steps of gathering, separating, aligning, calculating, and determining, and the apparatus (e.g. implantable medical device) of claim 20, does not meet the definition of an abstract idea and therefore overcomes the rejection under 35 U.S.C. 101 (see Remarks, pages 6-10). Examiner respectfully disagrees. The claims as recited are directed towards an abstract idea without significantly more. The claims recite monitoring serum potassium in a patient by gathering cardiac electrogram data using an implantable medical device, separating the cardiac electrogram data into subunits, aligning T-waves to create aligned subunits, averaging the subunits to generate an average T-wave, and determining serum potassium value using the average T-wave and a predetermined model. The limitation of monitoring serum potassium, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a generic processor (e.g. control circuit), generic implantable medical device, and sensors (e.g. electrodes). The claims only recite three additional elements – a control circuit, an implantable medical device, and electrode. The additional elements are recited at a high level of generality (i.e. as a generic processor and a generic implantable medical device to gather cardiac electrogram data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Implantable medical devices are known to be well-understood, routine, and conventional, as taught by An et al. (US 2018/0008831), as explained on Page . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 20 recite a method and apparatus to monitor serum potassium in a patient by gathering cardiac electrogram data using an implantable medical device, separating the cardiac electrogram data into subunits, aligning T-waves to create aligned subunits, averaging the subunits to generate an average T-wave, and determining serum potassium value using the average T-wave and a predetermined model. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a method, and claim 20 is directed towards a device, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1 and 20 recite a method and device for monitoring serum potassium in a patient by gathering cardiac electrogram data using an implantable medical device, separating the cardiac electrogram data into subunits, aligning T-waves to create aligned subunits, averaging the subunits to generate an average T-wave, and determining serum potassium value using the average T-wave and a 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1 and 20 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of a processor and an implantable medical device with electrodes are recited at a high level of generality (i.e. as a generic processor and a generic implantable medical device to gather cardiac electrogram data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Implantable medical devices are known to be well-understood, routine, and conventional, as taught by An et al. (US 2018/0008831), as explained on Page 8 of the Non-Final Rejection of 10/05/2021. Furthermore, the method and device provide no means for providing the serum potassium value to a user or to improve or change stimulation or therapy parameters. See MPEP 2106.06(b) and (f). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and implantable medical device amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
 While no prior art rejections have been provided, the claims are not indicated as allowable due to the rejection under 35 U.S.C. 101 as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792